Citation Nr: 1740130	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-22 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right and left upper extremities, claimed as a result of exposure to herbicide agents, including as secondary to the service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran submitted a notice of disagreement (NOD) in May 2010.  A statement of the case (SOC) was provided in July 2013.  The Veteran perfected his appeal with the timely submission of VA Forms 9 (Substantive Appeal) in August 2013.

The Veteran was provided with a Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2014.  A copy of the transcript has been associated with the claims file. 

The issue on appeal was previously remanded by the Board in May 2015 for further evidentiary development.

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of the electronic records.

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

Although further delay is regrettable, the Board finds that additional development is needed prior to adjudication of the issue of service connection for peripheral neuropathy of the right and left upper extremities.

The Veteran contends that he was exposed to herbicide agents while serving in the Republic of Vietnam, which he maintains caused him to develop peripheral neuropathy of the bilateral upper extremities.  In the alternative, he maintains that his peripheral neuropathy of the right and left upper extremities is secondary to his service-connected diabetes mellitus type II.

VA conducted an examination of the Veteran in July 2015; during which the Veteran was diagnosed with bilateral ulnar neuropathy.  The examiner found that the Veteran presented with mild paresthesias and (or) dysesthesias, and mild incomplete paralysis of the ulnar nerve for both the right and left upper extremities.  The examiner commented that there was positive Tinsel's sign bilaterally over the ulnar tunnel.  According to the examiner, the EMG studies from April 2014 showed abnormal right and left upper extremities, adding that the upper extremities showed findings that are compatible with bilateral ulnar nerve focal neuropathy about the elbow without EMG evidence of denervation; right side moderate and left side mild.  The electrodiagnostic evidence revealed no other neuropathic process involving upper extremities.  The examiner opined that the bilateral upper extremity peripheral neuropathy is less likely than not incurred in or caused by service, including Agent Orange exposure.  The examiner explained that the Veteran had discharged from active duty service in 1971, and that he was diagnosed with ulnar peripheral neuropathy in 2014.  He added that the peripheral neuropathy relating to herbicides for a presumptive diagnosis would have to develop within one year of exposure, which was not the case here.

The July 2015 VA examiner also opined that the bilateral upper extremity peripheral neuropathy is less likely than not proximately due to or the result of the Veteran's service connected diabetes mellitus, type II.  According to the examiner, the Veteran was diagnosed with bilateral ulnar neuropathy as seen on the EMG/NCS in April 2014.  The examiner commented that the EMG, as per chief of rehab medicine, VAMC PGH, nerve conduction studies, only detect the presence or absence of large fiber peripheral nerve dysfunction; and that it does not include the small unmyelinated fibers, which are affected first.  Thus, the diagnosis is made based on clinical symptoms.  The examiner explained that the Veteran's clinical history was not consistent with diabetic peripheral neuropathy nor was his physical findings on examination; and that the Veteran's examination was consistent with his EMG/NCS conclusion, which would suggest a diagnosis such as ulnar tunnel entrapment and not related to his diabetes.

Notably, however, the opinion, which addressed the matter of service incurrence of the Veteran's bilateral upper extremity peripheral neuropathy, needs further medical guidance because the July 2015 VA examiner did not tailor the substance of that opinion to include a discussion of whether the bilateral upper extremity peripheral neuropathy was caused due to the Veteran's direct, actual exposure to herbicide agents in service.  See, e.g., Combee v. Brown, 34 F.3d 1163, 1167 (Fed. Cir. 2004).  Instead, the opinion provided was based on the fact that the Veteran did not develop the peripheral neuropathy within one year of his exposure to Agent Orange in order to qualify for the presumptive diagnosis.  Although the Veteran's peripheral neuropathy of the bilateral upper extremities does not qualify for the herbicide exposure presumption under 38 C.F.R. §3.309(e), his claim can still be considered under traditional service connection principles, concerning the matter of direct causation, which was not addressed by the VA examiner in July 2015.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016); Combee v. Brown, supra.

Additionally, while the VA examiner in July 2015 VA examiner provided a medical opinion that addressed the matter of secondary service connection, in general, the examiner did not specifically address the issue of aggravation on a secondary basis.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (noting that the findings of "not due to," "not caused by," and "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b)).  For this reason, the July 2015 examination report needs additional clarification and must be returned for further medical guidance by a VA medical professional regarding whether the bilateral upper extremity peripheral neuropathy was aggravated by the service-connected diabetes mellitus type II.

In July 2017, the Veteran through his representative submitted a brief referencing medical studies by the National Institute of Health (NIH) and The Journal of the American Academy of Neurology, which are being proffered as support for the contention that diabetes causes neuropathy and nerve disorders.  In this function, the Veteran also maintains that because his lower extremity neuropathy has been service-connected as secondary to his service-connected diabetes mellitus type II, he believes that the upper extremity peripheral neuropathy is also more likely than not associated with and secondary to his service-connected diabetes mellitus type II.  This matter should also be considered and addressed by the VA examiner providing the addendum opinion, with consideration of the referenced medical studies.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the July 2015 VA peripheral nerves examination (or another examiner if unavailable) for preparation of an addendum opinion.  If this examiner is no longer available, the claims file must be returned to a medical professional of similar expertise.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner is asked to the address the following:

a. Is it at least as likely as not (50 percent or greater probability) that the diagnosis of peripheral neuropathy of the right and left upper extremities, which the Veteran now has, had its onset in service or is otherwise etiologically related to any in-service disease, injury, or event, including exposure to Agent Orange?

****In responding to question (a), the examiner is asked to consider and discuss the scientific and statistical data from the National Academy of Sciences (NAS) that pertain to peripheral neuropathy and exposure to Agent Orange, and to then address whether there is a medically sound basis to attribute in any way the diagnosis of peripheral neuropathy of the right and left upper extremities to the Veteran's in-service exposure to herbicide agents. 

****Please Note: The Board is cognizant that there is no presumption of service connection for non-early onset peripheral neuropathy due to exposure to herbicide agents.  The question here is what is the likelihood that this Veteran's peripheral neuropathy of the right and left upper extremities is related to his exposure to herbicide agents, given his medical history, family history, absence or presence of other risk factors, etc.

b. Is it at least as likely as not (50 percent or greater probability) that the diagnosis of peripheral neuropathy of the right and left upper extremities, which the Veteran now has, was caused by, or is a result of, the service-connected diabetes mellitus?

****In responding to questions (b), and in light of the medical opinion provided in the July 2015 examination report (which addresses the relationship between the diagnosis of bilateral upper extremity peripheral neuropathy and diabetes), the examiner is asked to consider and discuss the referenced medical studies by the National Institute of Health (NIH) and The Journal of the American Academy of Neurology that pertain to diabetes, neuropathy and nerve disorders, and to then address whether there is a medically sound basis to attribute in any way the diagnosis of peripheral neuropathy of the right and left upper extremities to the service-connected diabetes mellitus type II.

****Please Note: The question here is whether the VA medical opinion provided in July 2015 should change or remain the same, given the referenced medical studies and given the Veteran's medical history, family history, absence or presence of other risk factors, etc.

c. Is it at least as likely as not (50 percent or greater probability) that the diagnosis of peripheral neuropathy of the right and left upper extremities, which the Veteran now has, permanently progressed at an abnormally high rate due to or as a result of the service-connected diabetes mellitus, type II?

****In responding to questions (c), the examiner is asked to consider and discuss the referenced medical studies by the National Institute of Health (NIH) and The Journal of the American Academy of Neurology that pertain to diabetes, neuropathy and nerve disorders, and to then address whether there is a medically sound basis to attribute in any way the diagnosis of peripheral neuropathy of the right and left upper extremities to the service-connected diabetes mellitus type II.

****Please Note: The question here is what is the likelihood the service-connected diabetes mellitus type II produced a change (i.e., worsening beyond natural progression, improvement, or no change in progression) in the Veteran's bilateral upper extremity peripheral neuropathy, given the referenced medical studies and given the Veteran's medical history, family history, absence or presence of other risk factors, etc.

If the examiner feels that any of the opinions requested above cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The examination report must include a complete rationale for all opinions expressed.

2. Thereafter, the AOJ should review the claims file and re-adjudicate the issue of entitlement to service connection for peripheral neuropathy of the right and left upper extremities.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




